 

Exhibit 10.3

 



EMPLOYMENT AGREEMENT

 



THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
December 1, 2016, (the “Effective Date”) by and between Microphase Corporation,
a Connecticut corporation with its principal place of business located at
Microphase Corporation, 100 Trap Falls Road Extension, Suite 400, Shelton,
Connecticut 06484 (the “Company”), and Michael Ghadaksaz, an individual and
resident of the State of Illinois (“Executive” and together with the Company,
the “Parties” and each, a “Party”).



 

RECITALS

 

A.                Executive is currently the Company’s Chief Technology Officer
and Chief Marketing Officer.

 

B.                 The Company wishes to employ Executive as Chief Executive
Officer because Executive possesses certain knowledge and skills relating to the
Company’s business, structure and operations that the Company wishes to retain
for the development and success of the Company’s business.

 

C.                 The Company wishes to employ Executive, and Executive wishes
to be employed by the Company, on the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the premises set forth above and for other
good and valuable consideration mutually exchanged by the Parties, the receipt
and sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

 

1.                  Employment; Duties. The Company hereby employs Executive,
and Executive hereby accepts employment, as Chief Executive Officer of the
Company, subject to the terms and conditions set forth in this Agreement. As
Chief Executive Officer, Executive shall have such duties, responsibilities and
authority as are commensurate and consistent with such position and as may, from
time to time, be assigned to him by the board of directors of the Company (the
“Board”) and Executive shall report directly to the Board. During the Term (as
defined herein), Executive shall devote his full business time and efforts to
the performance of his duties hereunder, unless otherwise explicitly authorized
by the Board. Notwithstanding the foregoing, the expenditure of reasonable
amounts of time by Executive for the making of passive personal investments, the
conduct of private business affairs, and charitable activities shall be allowed,
provided that such activities do not materially interfere with the services
required to be rendered to the Company hereunder and do not violate the
restrictive covenants set forth herein.

 

2.                  Term of Employment. The term of Executive’s employment
hereunder, unless sooner terminated as provided herein (the “Initial Term”),
shall be for a period of one year, having commenced on December 1, 2016 (the
“Commencement Date”) and ending on November 30, 2017. The term of this Agreement
shall automatically be extended for additional terms of one (1) year each (each
a “Renewal Term”), unless either Party gives prior written notice of non-renewal
(“Non-Renewal Notice”) to the other Party no later than sixty (60) days prior to
the expiration of the then current Term (as defined herein). For purposes of
this Agreement, the Initial Term and any Renewal Term are hereinafter
collectively referred to as the “Term.”

 



 

 

 

3.                  Compensation of Executive.

 

(a)                Base Salary. Beginning on the Effective Date, the Company
agrees to pay the Executive a base salary at the annual rate of Two Hundred
Ninety-five Thousand Dollars ($295,000). All salary, bonus, or other
compensation payable to the Executive shall be subject to the customary
withholding, FICA, medical and other tax and other employment taxes and
deductions as required by federal, state and local law with respect to
compensation paid by an employer to an employee. The Board of Directors and any
committees thereof shall perform an annual review of Executive’s salary based on
a review of Executive’s performance of his duties and the Company’s other
compensation policies.

 

(b)               Incentive Bonus. In addition to the foregoing salary,
Executive shall be eligible for (i) a one-time cash incentive bonus in the
amount of Fifty Thousand Dollars ($75,000), payable within 30 days of the
Company’s closing an initial public offering of its stock, and (ii) an annual
cash incentive bonus (“Cash Incentive Bonus”) as shall be determined by the
Board of Directors in accordance with criteria determined by the Board of
Directors and based on the review and recommendation of the Compensation
Committee of the Board of Directors. The Cash Incentive Bonus shall be payable
annually in cash and/or equity, at the election of the Executive.

 

(c)                Equity Grant. The Company shall issue One Hundred Thousand
(100,000) shares of its restricted common stock upon execution and delivery of
this Agreement.

 

(d)               Expenses. Pursuant to the Company’s customary policies in
force at the time of payment, Executive shall be promptly reimbursed, against
presentation of vouchers or receipts therefor, for all expenses properly and
reasonably incurred by Executive on behalf of the Company in the performance of
Executive’s duties hereunder.

 

(e)                Benefits. Executive shall be entitled to participate in such
pension, profit sharing, group insurance, hospitalization, and group health (for
Executive and his immediate family) and benefit plans and all other benefits and
plans, including perquisites, if any, as the Company provides to its senior
executives (the “Benefit Plans”).

 

(f)                Vacation Benefits. During the Term, the Executive shall be
entitled to receive vacation benefits in accordance with the Company’s
applicable policies and procedures in effect as of the Effective Date of this
Agreement, or which becomes effective during the Term of this Agreement and/or
any renewal or extension period thereafter. Subject to said vacation policies
and procedures, the Executive shall be entitled to receive four (4) weeks of
Company paid vacation, per year.

 

(g)               Indemnification and D&O Insurance. The Company agrees to
indemnify the Executive to the maximum extent permitted by the Company’s
Articles of Incorporation or Bylaws, including, providing to the Executive, if
applicable, any Directors or Officers Insurance Policy, in effect as of the
Effective Date, or which becomes effective during the Term of this Agreement
and/or any renewal or extension period thereafter, with such indemnification of
the Executive to be on terms determined by the Board, or any of its authorized
Committees, but on terms no less favorable than provided to any other Company
executive, officer or director, and subject further to the terms of any separate
written Indemnification Agreement.

 

2 

 



 

4.                  Termination; Disability; Resignation; Termination Without
Cause.

 

(a)                Termination for Cause. The Company shall have the right to
terminate the Executive’s employment hereunder for Cause. Upon such termination
for Cause, Executive shall have no further duties or obligations under this
Agreement (except as provided in Section 8) and the obligations of the Company
to Executive shall be as set forth below. For purposes of this Agreement,
“Cause” shall mean:

 

(i)       Executive’s indictment or conviction of a felony or any crime
involving moral turpitude under federal, state or local law;

 

(ii)       Executive’s failure to perform (other than as a result of Executive's
being Disabled), in any material respect, any of his duties or obligations under
or in accordance with this Agreement for any reason whatsoever, including,
without limitation, failure to execute or comply with a direction of the Board,
and the Executive fails to cure such failure within ten business days following
receipt of notice from the Company, or, if such failure cannot be cured within
such ten business day period, Executive fails to initiate a cure within such ten
business day period;

 

(iii)       Executive commits any dishonest, malicious or grossly negligent act
which is materially detrimental to the business or reputation of the Company, or
the Company’s business relationships, provided, however, that in such event the
Company shall give the Executive written notice specifying in reasonable detail
the reason for the termination;

 

(iv)       Any intentional misapplication by Executive of the Company’s funds or
other material assets, or any other act of dishonesty injurious to the Company
committed by Executive; or

 

(v)       Executive’s use or possession of any controlled substance or chronic
abuse of alcoholic beverages, which use or possession the Board of Directors
reasonably determines renders Executive unfit to serve in his capacity as Chief
Executive Officer of the Company.

 

In the event the Company terminates the Executive's employment for Cause, then
the Executive shall be entitled to receive only such compensation, expenses
and/or benefits that have been earned, accrued or vested as of the date of such
termination (collectively, “Accrued Obligations”).

 

(b)               Disability. The Company shall have the right to terminate the
Executive's employment hereunder by reason of the Executive's becoming Disabled
for an aggregate period of ninety (90) days in any consecutive three hundred
sixty (360) day period (the “Disability Period”).

 



3 

 

 

(i)       “Disabled” as used in this Agreement means that, by reason of physical
or mental incapacity, Executive shall fail or be unable to substantially perform
the essential duties of his employment with or without reasonable accommodation.

 

(ii)       In the event Executive is Disabled, during the period of such
disability he shall continue to receive his base compensation in the amount set
forth in Section 3(a) hereof, which base compensation shall be reduced by the
amount of all disability benefits he actually receives under any disability
insurance program in place with the Company until the first to occur of (1) the
cessation of the Disability or (2) the termination of this Agreement by the
Company. During the period of Disability and prior to termination, the Executive
shall continue to receive the benefits provided in Section 3 hereof.

 

(iii)       For the purposes of this Section 4(b), any amounts to be paid to
Executive by the Company pursuant to subsection (B) above, shall not be reduced
by any disability income insurance proceeds received by him under any disability
insurance policies owned or paid for by the Executive.

 

(iv)       If the Executive is terminated at the end of the Disability Period,
then the Executive shall receive only such compensation, expenses and/or
benefits that have been earned, accrued or vested as of the date of such
termination.

 

(c)                Death. The Company's employment of the Executive shall
terminate upon his death and all payments and benefits shall cease upon such
date provided, however, that under this Agreement the estate of such Executive
shall be entitled to receive such compensation, expenses and/or benefits that
have been earned, accrued or vested as of the date of such termination.

 

(d)               Termination by the Executive for Good Reason.

 

The Executive may elect, by written notice to the Company, such notice to be
effective immediately upon receipt by the Company, to terminate his employment
hereunder if:

 

(i)       The Company sells all or substantially all of its assets and the
Executive is not retained or otherwise has his employment terminated;

 

(ii)       The Company merges or consolidates with another business entity in a
transaction immediately following which the holders of all of the outstanding
shares of the voting capital stock of the Company own less than a majority of
the outstanding shares of the voting capital stock of the resulting entity
(whether or not the resulting entity is the Company); provided, however, that
the Executive shall not be permitted to terminate his employment under this
subsection unless he notifies the Company in writing that he does not approve of
the directors selected to serve on the Board after the merger or similar
transaction described herein; or

 

4 

 



 

(iii)       The Company defaults in making any of the payments required under
this Agreement and said default continues for a ninety (90) day period after the
Executive has given the Company written notice of the payment default.

 

If the Executive elects to terminate his employment hereunder pursuant to this
Section 4(d), then the Company shall continue to pay to the Executive his base
salary, awarded bonus amounts and all benefits owed hereunder through the end of
the current Term.

 

(e)                Resignation. If the Executive voluntarily resigns during the
Term of this Agreement or any Renewal Term other than pursuant to Section 4(d)
hereof, then all payments and benefits shall cease on the effective date of
resignation, provided that under this Agreement the Executive shall be entitled
to receive such compensation, expenses and/or benefits that have been earned,
accrued or vested as of and through the date of such termination, such date of
termination to be mutually agreed upon between the Executive and the Company.

 

(f)                Termination Without Cause. The Company may terminate this
Agreement at any time, for any reason, or for no reason, effective immediately
upon notice to Executive, delivered in accordance with Section 6 of this
Agreement, stating Company’s intention to terminate this Agreement. If the
Company terminates this Agreement pursuant to this Section 4(f) during the Term
of this Agreement or any Renewal Term, then the Company shall continue to pay to
the Executive his base salary hereunder through the first anniversary of the
date of such termination and shall receive all Accrued Obligations as of the
date of such termination.

 

5.                  Covenants.

 

(a)                Confidentiality.

 

(i)                 Proprietary Information. Executive understands and
acknowledges that, during the course of his employment with the Company,
Executive shall create and has created, as well as shall be granted and has been
granted access to, certain valuable information relating to the business of the
Company that provides the Company with a competitive advantage (or that which
could be used to the disadvantage of the Company by a Competitive Business, as
defined herein), which is not generally known by, nor easily learned or
determined by, persons outside the Company (collectively referred to herein as
“Proprietary Information”) including, but not limited to: Developments (as
defined herein), the Company’s products, applications, methods, trade secrets
and other intellectual property, the research, development, procedures, manuals,
confidential reports, technical information, financial information, business
plans, prospects of opportunities, purchasing, operating and other cost data,
employee information (including, but not limited to, personnel, payroll,
compensation and benefit data and plans), including all such information
recorded in manuals, memoranda, projections, reports, minutes, plans, drawings,
sketches, designs, formula books, data, specifications, software programs and
records, whether or not legended or otherwise identified by the Company as
Proprietary Information, as well as such information that is the subject of
meetings and discussions and not recorded. Proprietary Information shall not
include such information that Executive can demonstrate is generally available
to the public (other than as a result of a disclosure by Executive).

 

5 

 



 

(ii)               Duty of Confidentiality. Executive agrees at all times, both
during and after Executive’s employment with the Company, (i) to hold all
Proprietary Information in a confidential manner for the benefit of the Company,
to reasonably safeguard all such Proprietary Information; and (ii) to adhere to
any non-disclosure, confidentiality or other similar agreements to which
Executive or the Company is or becomes a party or subject thereto. Executive
also agrees that he shall not, directly or indirectly, disclose any such
Proprietary Information to, or use such Proprietary Information for the benefit
of, any third person or entity outside the Company, except to persons identified
in writing by the Company. Executive further agrees that, in addition to
enforcing this restriction, the Company may have other rights and remedies under
the common law or applicable statutory laws relating to the protection of trade
secrets.

 

(iii)             Investors, Other Third-Parties, and Goodwill. Executive
acknowledges that all Company Investors, together with all distributors,
representatives, agents, licensees and third-parties (“Other Third Parties”)
that the Executive interacts and works with while employed by Company, are doing
business with the Company and not with the Executive, personally, and that in
the course of dealing with such Investors and Other Third Parties, the Company
has established goodwill with respect to each such Investor and Other Third
Party that is created and maintained at the Company’s expense (“Third-Party
Goodwill”). Executive also acknowledges that, by virtue of his employment with
the Company, he has gained or will gain knowledge of the business needs of, and
other information concerning, the Investors and Other Third Parties, and that
Executive will inevitably have to draw on such information if Executive solicits
or provides services to any Investor or Other Third Parties on his own behalf or
on behalf of a Competitive Business. For purposes of this Agreement,
“Competitive Business” shall mean any enterprise engaged in the RF, Microwave,
Test and Measurement or other business that is substantially similar to that
which the Company is engaged, or plans to be engaged, so long as Executive is
directly involved in such business or planned business on behalf of the Company.

 

(iv)             Nondisparagement. The Executive agrees that at no time during
his employment by the Company or thereafter, shall he make, or cause or assist
any other person to make, any statement or other communication to any third
party which impugns or attacks, or is otherwise critical of, the reputation,
business or character of the Company or any of its respective directors,
officers or employees.

 

(b)               Restrictions on Solicitation. Executive shall not, directly or
indirectly, without the prior written consent and approval of the Company, (i)
interfere with or attempt to interfere with the relationship between any person
who is, or was during the then most recent three (3) month period, an employee,
agent, representative or independent contractor of the Company, or solicit,
induce or attempt to solicit or induce any of them to leave the employ or
service of the Company or to violate the terms of their respective contracts,
agreements or any employment arrangements with the Company; or (ii) induce or
attempt to induce any customer, client, supplier, distributor, licensee or other
business relation of the Company to cease doing business with the Company, or in
any way interfere with the contract or relationship between the Company and any
customer, client, supplier, distributor, licensee or other business relation of
the Company. As used herein, the term “indirectly” shall include, without
limitation, Executive’s permitting the use of Executive’s name by any
Competitive Business to induce or interfere with any employee or business
relationship of the Company.

 



6 

 

 

(c)                Restrictions on Executive’s Competitive Employment. In order
to protect the Company’s Proprietary Information and Third-Party Goodwill,
Executive acknowledges and agrees that in the event this Agreement is terminated
for any reason, then, from the date of such termination, or from the last date
upon which Severance is paid to Executive, whichever is later, and for a period
of one (1) year thereafter, the Executive shall not, without the Company’s
express written consent, directly or indirectly, own, control, manage, operate,
participate in, be employed by, permit the use of his name with, or act for or
on behalf of, any Competitive Business which competes directly with the Company
and its products. The Executive agrees that the restriction on competitive
employment contemplated herein is necessary and reasonable in order to protect
the Company in the conduct of its business.

 

(d)               Assignment of Developments.

 

(i)                 Executive acknowledges and agrees that all developments,
including, without limitation, the creation of new products, devices,
inventions, discoveries, concepts, ideas, improvements, patents, trademarks,
trade names, trade dress, service marks, copyrights, domain names, trade
secrets, designs, works, reports, computer software or systems, flow charts,
diagrams, procedures, data, documentation, and writings and applications
thereof, including all results and proceeds of the foregoing, relating to the
Business or future business of the Company that Executive, alone or jointly with
others, has discovered, suggested, conceived, created, made, developed, reduced
to practice, or acquired during Executive’s employment with or as a result of
Executive’s employment with the Company (collectively, “Developments”) are being
prepared by Executive as an employee of the Company within the scope of
Executive’s employment and shall be considered as “works made for hire” and
shall remain the sole and exclusive property of the Company, free of any
reserved or other rights of any kind on Executive’s part. If and to the extent
the fact that the Developments are works made for hire is not effective to place
ownership of the Developments and all rights therein to the Company, then
Executive hereby solely, exclusively and irrevocably assigns and transfers to
the Company any and all of his right, title and interest in and to the
Developments. Executive agrees to disclose to the Company promptly and fully all
future Developments and, at any time upon request and at the expense of the
Company, to execute, acknowledge and deliver to the Company all instruments that
the Company shall prepare and to take any and all other actions that are
necessary or desirable, in the reasonable opinion of the Company, to evidence or
effectuate all or any of the Company’s rights hereunder, including executing and
delivering patent, trademark or copyright applications and instruments of
assignment to the Company and enabling the Company to file instruments of
assignment for, to file and prosecute applications for, and to acquire,
maintain, and enforce, all patents, trademarks or copyrights covering the
Developments in all countries in which the same are deemed necessary by the
Company. All data, memoranda, notes, lists, drawings, records, files, investor
and client/customer lists, supplier lists, and other documentation (and all
copies thereof) made or compiled by Executive or made available to Executive
concerning the Developments or otherwise concerning the past, present, or
planned business of the Company are the property of the Company, and shall be
delivered to the Company immediately upon the termination of Executive’s
employment with the Company.

 

(ii)               If any patent, trademark or copyright application is filed by
Executive or on Executive’s behalf during Executive’s employment with the
Company or within one (1) year after Executive’s leaving the Company’s employ,
describing a Development within the scope of Executive’s work for the Company or
which otherwise relates to a portion of the business of the Company, of which
the Executive had knowledge during Executive’s employment with the Company, it
is to be conclusively presumed that the Development was conceived by Executive
during the period of such employment.

 



7 

 

 

(e)                Remedies. Executive acknowledges that the Company has a
compelling business interest in preventing unfair competition stemming from the
intentional or inadvertent use or disclosure of the Company’s Proprietary
Information. Executive further acknowledges and agrees that damages for a breach
or threatened breach of any of the covenants set forth in this Section 5 will be
difficult to determine and will not afford a full and adequate remedy, and
therefore agrees that the Company, in addition to seeking actual damages in
connection therewith and the termination of the Company’s obligations in Section
4.4 and Section 4.5, may seek specific enforcement of any such covenant in any
court of competent jurisdiction, including, without limitation, by the issuance
of a temporary or permanent injunction without the necessity of showing any
actual damages or posting any bond or furnishing any other security, and that
the specific enforcement of the provisions of this Agreement will not diminish
Executive’s ability to earn a livelihood or create or impose upon Executive any
undue hardship. Executive also agrees that any request for such relief by the
Company shall be in addition to, and without prejudice to, any claim for
monetary damages that the Company may elect to assert.

 

(f)                Rights to Materials and Return of Materials. All papers,
files, notes, correspondence, lists, software, software code, memoranda,
e-mails, price lists, plans, sketches, documents, reports, records, data,
research, proposals, specifications, technical information, models, flow charts,
schematics, tapes, printouts, designs, graphics, drawings, photographs,
abstracts, summaries, charts, graphs, notebooks, investor lists, customer/client
lists, information on the use, development and integration of software,
information relating to the research, development, preparation, maintenance and
sale of any Company created products, including RF or Microwave products, and
all other compilations of information, regardless of how such information may be
recorded and whether in printed form or on a computer or magnetic disk or in any
other medium (together with all copies of such documents and things) relating to
the Business of the Company or containing Proprietary Information and/or
Developments, which Executive shall use or prepare or come in contact with in
the course of, or as a result of, Executive’s employment by the Company shall,
as between the parties to this Agreement, remain the sole property of the
Company. Laptop computers, other computers, software and related data,
information and other property provided to Executive by the Company or obtained
by Executive, directly or indirectly, from the Company, also shall remain the
sole property of the Company. Upon the termination of Executive’s employment or
upon the prior demand of the Company, Executive shall immediately return all
such materials and things to the Company and shall not retain any copies or
remove or participate in removing any such materials or things from the premises
of the Company after termination or the Company’s request for return.

 

6.                  Notices. Any notice or communication given by either Party
hereto to the other shall be in writing and personally delivered or mailed by
registered or certified mail, return receipt requested, postage prepaid, to the
following addresses:

 



  If to the Company:  Microphase Corporation     100 Trap Falls Road Extension,
Suite 400     Shelton, Connecticut 06484     Attention: Michael Ghadaksaz, CEO  
  Facsimile: [●]         With a copy to: Lucosky Brookman LLP     101 Wood
Avenue South, 5th Floor     Woodbridge, New Jersey 08830     Attn: Scott E.
Linsky     Facsimile: (732) 396-4401         If to Executive: Michael Ghadaksaz
     90 Dirleton Lane      Inverness, IL 60067

 



8 

 

 



Any notice shall be deemed given when actually delivered to such address, or two
days after such notice has been mailed or sent by Federal Express, whichever
comes earliest. Any person entitled to receive notice may designate in writing,
by notice to the other, such other address to which notices to such person shall
thereafter be sent.

 

7.                  Miscellaneous.

 

(a)                Representations and Covenants. In order to induce the Company
to enter into this Agreement, the Executive makes the following representations
and covenants to the Company and acknowledges that Company is relying upon such
representations and covenants:

 

(i)                 No agreements or obligations exist to which the Executive is
a party or otherwise bound, in writing or otherwise, that in any way interfere
with, impede or preclude him from fulfilling any and all of the terms and
conditions of this Agreement.

 

(ii)               Executive, during his employment, shall use his best efforts
to disclose to the Board, in writing, or by other effective method, any bona
fide information known by him, which he reasonably believes is not known to the
Board, and which he reasonably believes would have any material negative impact
on the Company.

 

(b)               Entire Agreement. This Agreement contains the entire
understanding of the Parties with respect to the subject matter contained herein
and supersedes the effectiveness all other prior agreements and understandings
between the Parties or between Executive and the Company with respect to such
subject matter.

 

(c)                Amendment; Waiver. The Parties agree that this Agreement may
not be amended, supplemented, canceled or discharged, except by written
instrument executed by the Party against whom enforcement is sought. No failure
to exercise, and no delay in exercising, any right, power or privilege hereunder
shall operate as a waiver thereof. No waiver of any breach of any provision of
this Agreement shall be deemed to be a waiver of any preceding or succeeding
breach of the same or any other provision.

 

(d)               Binding Effect; Assignment. The rights and obligations of this
Agreement shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any assignee of all or substantially
all of the Company’s business. Executive’s rights or obligations under this
Agreement may not be assigned by Executive.

 

9 

 



 

(e)                Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

 

(f)                Governing Law; Jurisdiction; Interpretation. This Agreement
shall be construed in accordance with and governed for all purposes, by the laws
and public policy of the State of New York, except as it pertains to conflict of
laws principles. Jurisdiction and venue shall be conferred upon the state and
federal courts located in the City and State of New York.

 

(g)               Further Assurances. Each of the Parties agree to execute,
acknowledge, deliver and perform, and cause to be executed, acknowledged,
delivered and performed, at any time, and from time to time, as the case may be,
all such further acts, deeds, assignments, transfers, conveyances, powers of
attorney and assurances as may be reasonably necessary to carry out the
provisions or intent of this Agreement.

 

(h)               Severability. The Parties have carefully reviewed the
provisions of this Agreement and agree that they are fair and equitable.
However, in light of the possibility of differing interpretations of law and
changes in circumstances, the Parties further agree that if any one or more of
the provisions of this Agreement shall be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the
provisions of this Agreement shall, to the extent permitted by law, remain in
full force and effect and shall in no way be affected, impaired or invalidated.
Moreover, if any of the provisions contained in this Agreement are determined by
a court of competent jurisdiction to be excessively broad as to duration,
activity or subject, it shall be construed, by limiting or reducing it to the
extent legally permitted, so as to be enforceable to the maximum extent
compatible with then applicable law.

 

(i)                 Withholding Taxes. All payments hereunder shall be subject
to any and all applicable federal, state, local and foreign withholding taxes.

 

(j)                 Compliance with Section 409A. Notwithstanding anything
herein to the contrary, (i) if at the time of Executive’s termination of
employment with the Company the Executive is a “specified employee” as defined
in Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then the Company shall defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) until the date that is six
months following Executive’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A of the Code) and (ii) if any
other payments of money or other benefits due to Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Board, that does not cause such an
accelerated or additional tax while, to the extent possible, preserving the
overall economic benefit to the Executive of such payments or benefits. The
Company shall consult with Executive in good faith regarding the implementation
of the provisions of this Section 7.10; provided that neither the Company nor
any of its officers, directors, shareholders, employees, agents or
representatives shall have any liability to the Executive with respect thereto.

 

(k)               Survival. Notwithstanding the termination of the Executive’s
employment hereunder, the terms, conditions and provisions contained herein
shall survive such termination.

 

(l)                 Counterparts. The Parties agree that this Agreement may be
signed in two (2) or more counterparts, each of which shall be deemed to be an
original, and all of which, when taken together, shall constitute but one and
the same instrument.

 



[Signature Page Follows]

 



10 

 

 



IN WITNESS WHEREOF, the Parties hereto have executed, or have caused to have
executed, this Agreement as of the day and year first above written.

 

 



MICROPHASE CORPORATION



 

By:  /s/ James Ashman                                             

Name: James Ashman

Title:   Chief Financial Officer 

 

 

 

EXECUTIVE 

 

 

/s/ Michael Ghadaksaz                                              

MICHAEL GHADAKSAZ, an individual

 





 

 